Prudential Investments LLC Gateway Center Three 100 Mulberry Street Newark, New Jersey 07102 AST Investment Services, Inc. One Corporate Drive Shelton, Connecticut 06484 March 23, 2010 The Board of Trustees of Advanced Series Trust Gateway Center Three 100 Mulberry Street Newark, New Jersey 07102 Re:Expense Cap for Portfolios Listed on Exhibit A Hereto Effective as of the date hereof, Prudential Investments LLC and AST Investment Services, Inc. hereby agree to waive a portion of their investment management fees and/or reimburse certain expenses for each Portfolio listed on Exhibit A hereto so that each Portfolio’s investment management fees plus other expenses (exclusive in all cases of taxes, interest, brokerage commissions, distribution fees, acquired fund fees and expenses, and extraordinary expenses) do not exceed 1.00% of each Portfolio’s average daily net assets through April 30, 2011. Very truly yours, PRUDENTIAL INVESTMENTS LLC By:/s/ Timothy S. Cronin Name: Timothy S. Cronin Title: Senior Vice President AST INVESTMENT SERVICES, INC. By: /s/ Timothy S. Cronin Name: Timothy S. Cronin Title: President Exhibit A AST Bond Portfolio 2015 AST Bond Portfolio 2016 AST Bond Portfolio 2017 AST Bond Portfolio 2018 AST Bond Portfolio 2019 AST Bond Portfolio 2020 AST Bond Portfolio 2021 AST Investment Grade Bond Portfolio
